Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Claims 2, 4 and 5 have been amended. Claim 24 has been newly added and no claims have been newly canceled.

Claims 2 and 4-24 are currently pending.
Claims 4, 5, 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/06/2020.
Claims 2, 6-14 and 24 have been examined on their merits.


.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6-14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Msika et al (WO 2014/009566-from IDS filed 12/17/2018, using US 2015/0285787 as translation) in view of Levi (Stanford Dissertation 2009).

The claims are drawn to a method for evaluating the in vitro efficacy of an active agent or formulation in reducing the effects of dehydration on children’s skin comprising a) growing a reconstructed skin model under drying conditions, wherein the drying conditions comprise a relative humidity in the atmosphere of 40% or less, with model obtained from a skin of a child; b) contacting an active agent or formulation with a reconstructed skin model of a), measuring the expression level of at least one biological marker in the skin model of step b) and evaluating the efficacy of the active agent or formulation as a function of the level of step c).

Regarding claims 2 and 24, Msika teach methods comprising steps of obtaining a skin sample from a child wherein the cells have been obtained from a subject affected by a skin disorder, contacting an agent with the skin sample, measuring the level of expression of at least one biological marker (pages 12-13, para 203-231). The skin disorder includes dry skin (page 12 para 203) and reconstructed skin models are used (page 13 para 227). The cells of the reconstructed skin model are exposed to an air/liquid interface for 5 or 9 days (incubated) (page 13 para 227) and exposure to air will cause drying of cells and thus is deemed to be a drying condition.
Msika are silent to the relative humidity used in the atmosphere when incubating the skin model under drying conditions.
Levi teach methods of evaluating moisturizing treatments on the drying stresses in human stratum corneum (page iv, last paragraph). Dry skin is taught to be one of the most ubiquitous and chronic skin conditions that generally result from the variable humidity and temperature conditions to which our skins are exposed (page 148, 8.2 Summary of Results). The relative humidity of their testing environment for simulating conditions that cause dry skin is taught to be as low as 15% relative humidity (RH) (page 54, Figure 4.3, page 59 Table 4.1). 
One of ordinary skill in the art would have been motivated to expose the skin model of Msika to a relative humidity of less than 40% or less than 25% because Levi teach that dry skin generally results from variable humidity and that relative humidity levels as low as 15% can be used to recreate the conditions for dry skin. One of 
Regarding claims 6 and 7, Msika teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (page 5 para 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (page 6 para 95). The metabolic markers include NMF (page 7 para 119).
Regarding claims 8 and 9, Msika teach wherein the lipid marker is ceramide (page 6 para 106), the inflammation marker is selected from a group that includes IL-1 and IL-8 (page 6 para 97), the epidermal barrier marker is selected from a group that includes CLDN1, and a marker for pluripotent stem cells is selected from a group including KRT19 and NOTCH-1 (page 6 para 97). The metabolic markers include NMF (page 7 para 119).
Regarding claims 7-8, Msika teach wherein a marker is selected from a genetic marker, a protein marker, a lipid marker, or a metabolic marker (page 5 para 83). The genetic markers or protein markers are selected from inflammation markers, barrier markers and markers of pluripotent stem cells (page 6 para 95). The metabolic markers include NMF (page 7 para 119). Msika teach wherein the lipid marker is ceramide (page 6 para 106), the inflammation marker is selected from a group that includes IL-1 and IL-8 (page 6 para 97), the epidermal barrier marker is selected from a group that includes CLDN1, and a marker for pluripotent stem cells is selected from a group including KRT19 and NOTCH-1 (page 6 para 97). 

Regarding claim 10, Msika teach wherein the skin sample comes from a donor that includes newborns, infants and children between 2 and 16 years (pages 9-10 para 134).
Regarding claim 11, Msika teach wherein the skin comes from skin having the phototype I,II,III,IV,V,or VI (page 2 para 21).
Regarding claims 12-13, Msika teach wherein the reconstructed skin model includes skin tissue explants, suspended skin cell cultures, monolayer, bilayer, reconstructed skin cultures and reconstructed mucosal cultures (page 3 para 51).
Regarding claim 14, Msika teach wherein the model comprises at least fibroblasts and/or keratinocytes (page 3 para 55).
Therefore the combined teachings of Msika and Levi render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant’s arguments with respect to claims 2, 6-14 and 24 have been fully considered but are moot because the arguments do not apply to the current new rejection.




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632